Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 02/04/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 02/04/2020, has been accepted for examination.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markendorf (2016/0209500 A1).

Regarding claim 1, Markendorf discloses a method for measuring an angle and a distance (figs. 1-9d), comprising: 
at an initial position, after a laser emitting device  laser tracker 1 aligns with a laser receiving device measuring aid 80/retroreflector 81 [pars. 0068-69], 
an evaluation and control unit [par. 0070] recording a first angle and (PSD) [pars. 0019-20] measuring a first distance between the laser emitting device and the laser receiving device (Markendorf, see abstract, claim 16); and 
moving the laser receiving device measuring aid 80/retroreflector 81/calibration device 2 from the initial position to a first position, and after the laser emitting device realigns with the laser receiving device, recording a second angle and measuring a second distance between the laser emitting device and the laser receiving device is included in the method of the laser tracker enables an automatically proceeding self-calibration of the alignment of the laser tracker without required activities or interventions on the part of a user and/or is included in the method of the tracking of the laser beam alignment makes it possible for continuous target tracking of the target point to be carried out and for the distance and position of the target point to be determined continuously relative to the measuring machine [pars. 0019 and 0069].

As to claims 2-8, 10 and 11, Markendorf also discloses a method that is implemented using limitations such as, discloses also discloses wherein: the laser receiving device includes a timing circuit means of angle encoders or angle sensors configured to obtain a difference between the first angle and the second angle (claim 2); wherein: the timing circuit is reset at the initial position at calibration (claim 3); further comprising: rotating the laser receiving device measuring aid 80/retroreflector 81/calibration device 2 around the laser emitting device for at least one round is included in the positioning and orientations of the reflector arrangement relative to the laser tracker [pars. 0008, 0017 and 0020](claim 4); further comprising: after the laser emitting device aligns with the laser receiving device, recording at a pre- determined time interval a rotated angle of the laser emitting device and a corresponding distance between the laser emitting device and the laser receiving device the evaluation and control unit (claim 5); wherein: the first angle and the second angle are recorded as a difference between a current direction and a true north direction is included in the determined by means of the angle measuring functionality [pars. 0020-22] (claim 6); wherein: the true north direction is indicated by means of an orientation sensor [par. 0020] (claim 7); further comprising: recording and saving the first angle and the first distance as one pair; and recording and saving the second angle and the second distance as another pair in a system computer [pars. 0006, 0008](claim 8); wherein: the laser receiving device measuring aid 80/retroreflector 81/calibration device 2 is vertically set by a universal joint or a horizontally-set bearing, as can be seen in (figs. 3-7b) [pars. 0004 , 0079-0084] (claim 10); and wherein: the measuring aid 80/retroreflector 81/calibration device 2 is vertically set by an angle sensor angle encoders and a control motor servo controller/mechanism [pars. 0032, 0049 and 0074] (claim 11).

Allowable Subject Matter
Claim 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein measuring the first distance between the laser emitting device and the laser receiving device further includes: using a first laser emitting component of the laser emitting device to emit a vertical laser beam rotating in a vertical plane at a first rotation speed; using a first optical detection component and a second optical component that are at least partially located on a same vertical plane to calculate a time difference when the vertical laser beam reaches the first optical detection component and the second optical detection component, wherein a distance between the two optical components is called a first separation distance; and according to the first rotation speed, the first separation distance, and the time difference, calculating the first distance, in combination with the rest of the limitations of the claim.

Claims 12-19 and 20 are allowed. 
As to claims 12 and 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for plotting a trajectory map comprising moving 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method for measuring an angle and a distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886